Citation Nr: 1104660	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-37 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by impaired vision.  

2.  Entitlement to service connection for a chronic central 
nervous system disorder.  

3.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to May 1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of September 2004 and May 2005 rating decisions of the 
Manila, the Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which found that new and 
material evidence to reopen claims of service connection for 
impaired vision, a central nervous system disorder, and heart 
disease had not been submitted.  

In June 2009, a Board videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  By decision dated in July 2009, the Board 
reopened these claims of service connection and remanded the 
issues for additional development and de novo review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

December 2009 statements of a VA physician suggest the Veteran's 
colon cancer may be a residual of exposure to carbon 
tetrachloride; however, there does not appear to be a claim for 
service connection for colon cancer.  For this reason, the issue 
has not been raised and is not before the Board.  The Veteran may 
submit such a claim for service connection by expressing to VA an 
intent to do so. 


FINDINGS OF FACT

1.  The Veteran had an episode of acute conjunctivitis during 
service.  

2.  Chronic conjunctivitis has not been demonstrated during 
active service or since service.  

3.  Presbyopia and hyperopia are due to refractive error of the 
eyes.  

4.  Cataracts were not evident during service or until many years 
thereafter, and are not caused by any in-service injury, disease, 
or event.  

5.  The Veteran does not manifest an eye disability, including 
glaucoma, that is the result of exposure to carbon tetrachloride 
(CCl4) during service. 

6.  A chronic disorder of the central nervous system was not 
evident during service or until many years thereafter, and is not 
caused by any in-service injury, disease, or event.  

7.  The Veteran does not manifest a chronic disorder of the 
central nervous system that is the result of exposure to CCl4 
during service. 

8.  A heart disorder not evident during service or until many 
years thereafter, and is not caused by any in-service injury, 
disease, or event.  

9.  The Veteran does not manifest a heart disability that is the 
result of exposure to CCl4 during service. 


CONCLUSIONS OF LAW

1.  An eye disability was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2010).

2.  A chronic disorder of the central nervous system was neither 
incurred in nor aggravated by service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  

3.  A chronic heart disability was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  A November 2004 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The Veteran did not receive a letter that 
informed him of disability rating and effective date criteria.  
Despite the inadequate notice provided to the Veteran on these 
latter two elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because, as the 
Board has decided that the preponderance of the evidence is 
against the Veteran's claims for service connection, there will 
be no assignment of ratings or effective dates for service 
connection; therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.  

With regard to the duty to assist, the Veteran's available 
service treatment records (STRs) and pertinent post-service 
treatment records have been secured.  Although the Veteran's STRs 
were involved in the fire at the National Personnel Records 
Center in 1973, and are water damaged and slightly charred, for 
the most part, they are legible and available for review.  VA has 
contacted the U.S. Social Security Administration (SSA), who has 
responded that any records in its possession had been destroyed.  
The RO arranged for VA examinations in December 2008 and February 
2009, and, pursuant to remand by the Board, in December 2009.  
These examinations are found to be adequate for rating purposes.  
The examiners reviewed the Veteran's medical history, made 
clinical observations, and rendered opinions requested by the 
Board in the July 2009 remand regarding whether the disabilities 
for which service connection was claimed are related to exposure 
to carbon tetrachloride (CCl4) during service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  The 
Veteran has not identified any evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as heart disease or 
diseases of the nervous system, to a degree of 10 percent or more 
within one year from separation from service, such diseases may 
be presumed to have been incurred in service even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations provide that refractive error of the eyes are not 
diseases or injuries within in the meaning of applicable 
legislation for disability compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  Presbyopia is a visual condition that becomes 
apparent especially in middle age and in which loss of elasticity 
of the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. Principi, 
3 Vet. App. 357, 364 (1992).  Presbyopia is "hyperopia and 
impairment of vision due to ... old age."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1349 (28th ed. 1994).  Hyperopia is that error 
of refraction in which rays of light entering the eye parallel to 
the optic axis are brought to a focus behind the retina, as a 
result of the eyeball being to short from front to back ... Called 
also farsightedness and hypermetropia."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 797 (28th ed. 1994).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

It is noted that the Veteran's primary contention regarding his 
claims for service connection involves his exposure to CCl4 
during service.  The Board has reviewed the evidence of record, 
including the Veteran's testimony at his hearings in December 
2006 and before the undersigned in June 2009.  It is found that 
his testimony related to his CCl4 exposure is credible and such 
exposure to CCl4 is found to have occurred during service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection'); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board will 
now discuss each issue on the merits, addressing the Veteran's 
contention that these disabilities were caused by exposure to 
CCl4 during service.



Service Connection for Impaired Vision

After a review of the evidence, the Board finds that the Veteran 
had an episode of acute conjunctivitis during service, but did not 
have chronic conjunctivitis during service.  Review of the service 
treatment records (STRs) shows that, while on active duty, the 
Veteran was treated for complaints of postnasal drainage and 
inflammation of the right eye.  He was diagnosed with acute 
nasopharyngitis and acute conjunctivitis.  No further complaints 
of an eye disability are noted in the STRs and on examination in 
July 1941, the eyes were normal, with uncorrected visual acuity of 
20/15 in each eye.  There is no examination for separation from 
service of record.  

The Board also finds that chronic conjunctivitis or symptoms of 
conjunctivitis have not been demonstrated during active since 
service.  There are no complaints, findings, or diagnoses of eye 
disability for decades after service separation.  On VA 
examination in July 1974, notably over 30 years after service 
separation, the Veteran had no complaints of an eye disability.  
At that time, examination of the eyes showed them to be reactive 
to light and accommodation.  Corrected visual acuity was 20/30, 
bilaterally.  The eyes were also normal on examination by VA in 
June 1977.  Private treatment records show that the Veteran had 
complaints of blurred vision in September 2003 and, in a statement 
from a private physician, dated in July 2008, was shown to have a 
peripheral visual field defect and scotoma.  

An examination was conducted by VA in February 2009.  At that 
time, it was noted that there was no evidence of active 
conjunctivitis, iritis, retinitis, scleritis or other eye disease.  
The diagnoses were immature cataracts, bilaterally; hyperopia and 
presbyopia.  Similar findings were noted on examination by VA in 
December 2009 at which time presbyopic changes were again noted 
and the diagnosis was near mature cataracts, bilaterally.  Optic 
nerve atrophy and glaucoma were specifically ruled out.  The cause 
of the Veteran's blurred vision was the cataracts.  Surgery, with 
intraocular lens implantation was recommended.  

The Veteran had a single episode of conjunctivitis while on active 
duty.  The disease was diagnosed as being acute at that time, and 
there is no evidence of recurrence of this disability in the 
claims file.  In 2008, the Veteran was shown to visual field 
defects, both on the periphery and a central scotoma, and in 2009, 
the diagnoses were cataracts, presbyopia, and hyperopia.  
Presbyopia and hyperopia involve refractive error of the eyes.  
Refractive error of the eyes, as such, is not a disease within the 
meaning of applicable legislation providing compensation benefits.   
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439 (1992).  
Cataracts were not manifested during service or until many years 
after separation from service, and are not shown to be related to 
the single acute episode of conjunctivitis shown while the Veteran 
was on active duty.  The Veteran's theory of entitlement to 
service connection as due to exposure to CCl4 is addressed below 
in this decision.  

Service Connection for a Central Nervous System Disorder

After a review of the evidence, the Board finds that the weight of 
the evidence demonstrates that a chronic disorder of the central 
nervous system was not evident during service or until many years 
thereafter, and is not caused by any in-service injury, disease, 
or event.  Review of the Veteran's STRs shows no manifestations of 
any disease of the central nervous system.  

Decades after service, on examination by VA in July 1974, the 
Veteran had complaints of severe feelings of fatigue that were 
very vague, but somewhat resembled syncope episodes, and the 
Veteran reported that he had slight weakness of the right hand.  
Neurologic examination showed knee and ankle jerks to be normal.  
The pertinent diagnosis was a history of blackout spells and 
dizziness, no cause found.  On examination by VA in June 1977, it 
was believed that the Veteran suffered from narcolepsy that had 
been apparent over the last seven to ten years.  

Medical statements from several of the Veteran's private 
physicians, dated from 2004 to 2008, show that the Veteran has 
symptoms such as dizziness, staggering when walking, slurred 
speech, and fatigue.  Electromyogram (EMG) and nerve conduction 
velocity (NCV) studies, dated in July 2008, are compatible with 
chronic moderately severe distal symmetric sensorimotor 
polyneuropathy affecting both lower extremities, bilateral carpal 
tunnel syndrome, and possibly left cervical radiculopathy.  An 
electroencephalogram (EEG) study also performed in July 2008 was 
normal.  It is further noted that statements dated in June 2008, 
submitted by department store security guards report that they 
witnessed the Veteran staggering and falling sideways while on an 
escalator.  

An examination was conducted by VA in December 2008.  At that 
time, the diagnoses included lacunar infarct, old; cerebrovascular 
disease; and cerebellar atrophy.  These diagnoses were repeated on 
examination by VA in December 2009, at which time an additional 
diagnosis of peripheral neuropathy was added.  

The weight of the evidence of record shows that the Veteran did 
not have a disability of the central nervous system during 
service or in the years immediately following his discharge from 
active duty.  The earliest symptoms reported on examination by VA 
in 1974 were suspected to be due to narcolepsy.  No diagnosis was 
made at that time, and subsequent post-service treatment records 
dated in the 2000s show a different symptomatology and complaints 
that were diagnosed as old lacunar infarct, cerebrovascular 
disease, cerebellar atrophy, and peripheral neuropathy.  

Although the Veteran has asserted during his claim for 
compensation that he had these symptoms since his discharge from 
service, such relatively recent assertion is inconsistent with 
the Veteran's own histories given to VA in the 1970s, and the 
absence of treatment records for approximately 30 years after 
active duty, which is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991).  Moreover, the Veteran, in his initial claim for service 
connection in 1974, dated the onset of his fatigue, dizziness, 
and black out spells as being in 1968, over 20 years after his 
release from active duty.  Thus, the weight of the evidence is 
against a finding of continuous symptoms of a central nervous 
system or neurological disorder since service.  The Veteran's 
theory of entitlement to service connection as due to exposure to 
CCl4 is addressed below in this decision.    

Service Connection for Heart Disease

After a review of the evidence, the Board finds that the weight of 
the evidence demonstrates a heart disorder not evident during 
service or until many years thereafter, and is not caused by any 
in-service injury, disease, or event.  Review of the STRs shows no 
complaint or manifestation of a heart abnormality while the 
Veteran was on active duty.  No abnormal blood pressure readings 
were recorded during service.  

Over 30 years after service, on examination by VA in July 1974, 
the heart was found to be normal, and the Veteran's 
systolic/diastolic blood pressure reading was 114/70.  The 
diagnosis at that time was history of heart condition, no 
residuals.  VA treatment records dated in 1976 and 1977 show that 
the Veteran had complaints of chest pain.  Electrocardiogram (EKG) 
studies in 1976 and 1977 showed sinus bradycardia and a Holter 
monitor study in March 1977 showed premature ventricular 
contractions (PVC).  On examination by VA in June 1977, the 
pertinent diagnosis was recurrent cardiac arrhythmia.  No 
relationship between this heart disorder and service was made at 
that time.  

Private treatment records dated in September 2003 include an EKG 
which showed isolated PVC.  In a November 2004 private physician 
statement, the Veteran was diagnosed as having cardiac arrhythmia 
(chronic atrial fibrillation).  In an August 2008 private medical 
statement, it was reported that the Veteran had had a myocardial 
infarct in 1953 and an EKG documenting atrial fibrillation in 
2004.  An echocardiogram in 2006 revealed multichamber dilatation 
with segmental wall abnormalities in the left ventricle.  On 
examination by VA in December 2008, the history of atrial 
fibrillation and PVCs was noted.  The diagnoses at that time were 
arrhythmia and arteriosclerotic heart disease.  On examination by 
VA in December 2009, the diagnoses were arteriosclerotic heart 
disease, eccentric left ventricular hypertrophy and atrial 
fibrillation.  

The weight of the evidence of record shows that the Veteran did 
not have heart disease during service or in the years immediately 
following his discharge from active duty, including no evidence 
of cardiovascular disease within one year of service separation.  
It was reported for clinical purposes in 2008 that he had had a 
myocardial infarction in 1953, which even if true shows an 
absence of complaint or symptoms for 10 years after service 
separation.  The earliest findings of record were shown on VA EKG 
studies dated in 1976.  

Although the Veteran has recently asserted during the current 
claim for VA disability compensation that he had symptoms of 
heart disease since his discharge from service, such contention 
is inconsistent with his own prior reported histories of symptoms 
made to VA in the 1970s, inconsistent with his own 
representations to VA of date of onset on his 1974 VA claim form, 
and is also inconsistent with the absence of clinical treatment 
records for approximately 30 years after active duty, which is 
probative evidence against continuity of symptoms since service.  
As with the neurologic disability, the Veteran, in his initial 
claim for service connection in 1974, dated the onset of his 
heart disease as being in 1968, over 20 years after his release 
from active duty.  Thus, the weight of the evidence demonstrates 
no continuous symptoms of heart disease since service, and no 
indication of a relationship with service, other than due to 
exposure to CCl4, which will be addressed later in this decision.  

Service Connection in the Basis of CCl4 Exposure

As noted, the Veteran's main contention regarding his eye, central 
nervous system, and heart disabilities is that his exposure to 
CCl4 during service caused these disabilities.  As noted, the 
Board has found as a fact that the Veteran was exposed to CCl4 
during service.  The Board has carefully reviewed the evidence of 
record, which includes several private physician statements, 
numerous articles on the dangers and hazards of CCl4 exposure, and 
VA medical opinions that address the contention.  

Several physicians have endorsed the Veteran's contention and have 
submitted several statements in support.  One physician submitted 
his initial statement in November 2004, stating that people like 
the Veteran, who were exposed to CCl4 were subject to acquisition 
of chronic degenerative diseases such as cancer, optic disc 
pathology, liver toxicity, renal toxicity and cardiac disease.  A 
second and third statement from this physician, dated in December 
2006 and December 2007 respectively, was much stronger, 
emphasizing that the CCl4 exposure more likely than not caused the 
Veteran's that included dizziness, staggering when walking, 
slurred speech, visual problems, episodes of blurred vision, 
"holes" in the visual field, fatigue, and sleep problems.  
Likewise, in a November 2004 statement, another private physician 
certified that the Veteran's cardiac arrhythmia may have been 
associated with his previous exposure to CCl4.  

In a July 2008 statement, a third physician stated that the 
Veteran's current problems included presyncope/syncope, that was 
possibly cardiac; sensory ataxia, probably from peripheral 
neuropathy; and dementia, probably from toxic encephalopathy.  
Based upon the Veteran's history, it was possible that these 
problems could be related to toxic exposure to solvents while 
working for the army, although additional testing was necessary.  

In another July 2008 statement, a private ophthalmologist 
specifically addressed the Veteran's eye disability, stating that 
the Veteran's visual field defect and scotoma was compatible with 
CCl4 toxicity.  At that time, he gave a history of toxicity in 
June 1942, stating that the Veteran was hospitalized at that time 
for blurring of the vision, staggering, dizziness and nausea.  

Finally, in an August 2008 statement, another private physician 
opined that, based upon physical findings and review of existing 
literature on CCl4, the Veteran's complaints of dizziness and 
unsteady gait were due to poor vision and sensory ataxia was due 
to optic neuropathy and peripheral neuropathy.  These neuropathy 
were more likely than not effects of the Veteran's exposure to 
CCl4 in 1941 and 1942.  

In an attempt to verify the Veteran's claims, VA examinations 
were conducted in December 2008 and February 2009, and pursuant 
to remand by the Board in December 2009.  The findings from these 
examinations do not support the Veteran's contention.  In this 
regard, it is noted that a neurologic examination was conducted 
by VA in December 2008.  The diagnoses have already been listed 
as lacunar infarct, old; cerebrovascular disease; and cerebellar 
atrophy.  After rendering these diagnoses, the physician rendered 
an opinion that there was no objective evidence that the 
Veteran's narcolepsy was attributable to his exposure to CCl4.  
The rational for this opinion was that poisoning from this 
compound often leads to hepatic failure with resultant central 
nervous system depression and eventual brain damage.  The type of 
brain or neurologic damage due to CCl4 is most often due to 
hepatic damage or a fulminating type of hepatitis, which the 
Veteran had no history of.  Moreover, the Veteran's very age, in 
excess of 80 years, did not support a claim of CCl4 poisoning as 
this often lead to premature death or disabling maladies and did 
not give a clinical picture of an individual in an octogenarian 
state who had the capability to ambulate with an intact cognitive 
function and who remained active as a clergyman, which was 
exhibited by the Veteran at the time of the evaluation.  In 
December 2009, this same physician stated that the Veteran's 
claimed central nervous system disorder was not caused by, or a 
result of, or related to the Veteran's military service or his 
exposure to CCl4.  The reasons given were the same as those 
related in December 2008, that the neurologic damage was 
generally due to hepatic (liver) damage, which the Veteran has 
not exhibited.  

A December 2008 VA examination addressed the possibility of a 
relationship between the Veteran's heart disease and exposure to 
CCl4.  As noted, the diagnoses were arrhythmia and 
arteriosclerotic heart disease.  The examiner rendered an opinion 
that these were less likely as not related to CCl4 exposure.  The 
reasons for this opinion included that the cardiac arrhythmia was 
first noted years after his exposure to the offending agent and 
that, as the incidence of atrial fibrillation increased with age 
and was commonly related to coronary artery disease, hypertension 
and other metabolic diseases, the absences of arrhythmia during 
service reflected an etiology confined to those causes.  
Additionally, the recent EKG and echocardiogram findings showed a 
structural heart problem, not a disability due to toxicity during 
service.  In December 2009, a different VA physician reached the 
same conclusion after examination of the Veteran and the 
Veteran's medical records.  At that time, it was pointed out that 
CCl4 was highly lipid soluble and readily absorbed across the 
pulmonary bed and produced effects within seconds that typically 
lasted 15 to 45 minutes.  While there have been some rare cases 
of prolonged symptoms such as arrhythmias, myocarditis, or 
myocardial infarction, when large quantities have been inhaled, 
this type of "sudden sniffing death" was manifested by 
cardiovascular collapse after inhalation of the compound and had 
been reported with all classes of hydrocarbon.  This was, 
moreover, most commonly seen in children who abuse halogenated 
hydrocarbons.  Therefore, it was deemed less likely than not that 
the Veteran's heart disorder was caused by or related to the 
Veteran's military service, including exposure to CCl4 in 
service.  

An ophthalmologic examination was conducted by VA in February 
2009 for the purpose of determining if the Veteran had an eye 
disability as a result of CCl4 exposure.  After examination, the 
diagnoses were cataract, immature, bilaterally; hyperopia and 
presbyopia.  The examiner specifically stated that examination 
failed to show the tell tale signs of acute angle closure such as 
peripheral anterior synechia or synechia of the iris to the lines 
at the pupil border.  The examiner opined that the Veteran's eye 
disorder was not caused by or the result of exposure to CCl4.  It 
was explained that CCl4 was associated with glaucoma, 
specifically acute angle closure glaucoma, which is due to 
closure of the angle by the effects of the CCl4.  Because of this 
closure, the intraocular pressure suddenly increases producing 
damage to the optic nerve.  This type of glaucoma arises from the 
mechanical closure of the angle, and not from primary optic nerve 
damage, as is claimed by the Veteran.  A complete review of the 
medical records fails to show the occurrence of acute angle 
closure glaucoma during service.  The examiner explained that 
this condition could not be missed as the Veteran would have 
experienced severe red eyes and severe eye pain to the point of 
vomiting and that attention would have been warranted on an 
emergency basis.  The current examination also fails to disclose 
signs of a previous angle closure glaucoma as no synechia was 
noted.  While there was a narrow angle, this was due to the 
Veteran's cataract.  The examiner concluded his remarks by noting 
the findings of the Veteran's private physician were consistent 
with this as normal intraocular pressure was shown, with no 
mention of previous sings of acute angle closure glaucoma.  In 
addition, the visual field charts in the record were not specific 
for glaucoma.  In December 2009, a different VA examiner examined 
the Veteran's eyes and rendered a diagnosis of near mature 
cataracts of both eyes.  It was noted that complete retinal 
examination could not be performed because of the density of the 
cataracts.  The Veteran's blurred vision was stated to be due to 
the cataracts and there was no evidence of optic nerve atrophy or 
glaucoma that was related to CCl4 exposure.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  
While the Board may not ignore a medical opinion, it is certainly 
free to discount the relevance of a physician's statement, as it 
has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  

After extensive review and for the reasons that will be given, 
the Board finds that the weight of the evidence is against a 
finding of a relationship between CCl4 exposure in service and 
the specific disabilities for which service connection is 
claimed.  In this case, after carefully reviewing the medical 
opinions, the Board finds that the opinions rendered by the VA 
examiners are of more probative value than those of the Veteran's 
private physicians.  The opinions rendered by the VA physicians 
are more in agreement with the information provided by the 
Veteran himself concerning the physical effects of exposure to 
CCl4.  The Veteran has submitted numerous articles regarding 
these effects that show that primary CCl4 effects are related to 
liver and kidney damage, which in turn causes heart neurologic 
disabilities.  The medical evidence of records does not show that 
the Veteran has had liver or kidney damage, so there is no basis 
for finding liver or kidney damage as the intermediate link to 
the  heart and nerve disability for which the Veteran is claiming 
service connection.  The comment made by one of the VA physicians 
in December 2008, that the Veteran could not have attained 
octogenarian status if he had suffered significant disability as 
a result of CCl4 exposure is very persuasive.  
Regarding the eye disability, it is clear from the literature 
that a specific form of glaucoma is caused by CCl4 exposure, and 
the Veteran simply does not have glaucoma.  Therefore, it is 
found that, while the Veteran was exposed to CCl4 during service, 
the weight of the evidence demonstrates that the eye, heart, and 
central nervous system disabilities were not caused by this in-
service exposure.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claims for service connection 
for a chronic disability manifested by impaired vision, a chronic 
central nervous system disorder, and a heart disability, 
including as due to carbon tetrachloride exposure in service, and 
as presumptively due to service, and the claims must be denied.  
Because the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic disability manifested by 
impaired vision is denied.  

Service connection for a chronic central nervous system disorder 
is denied.  

Service connection for a heart disability is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


